Citation Nr: 1123886	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.  


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1999.  

This appeal arises from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The RO denied service connection for low back strain in a November 1998 rating decision.  In Barnett v. Brown, 8 Vet. App. 1 (1995) the United States Court of Appeals for Veterans Claims (Court) instructed that the Board of Veterans' Appeals must initially address the issue of whether or not new and material evidence has been submitted to reopen a claim in cases where there is a prior final decision.  See also McGinnis v. Brown, 4 Vet. App. 239 (1993).  

The issue of service connection for a low back disorder is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1998 rating decision denied service connection for low back strain.  

2.  The evidence submitted since the November 1998 rating decision relates to a previously unestablished fact.  


CONCLUSIONS OF LAW

1.  The November 1998 rating decision is final.  38 C.F.R. § 3.104, 20.1103 (1997).  

2.  New and material evidence has been submitted to reopen the claim for service connection a low back disorder.  38 C.F.R. § 3.156 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The decision below reopens and remands the Veteran's claim for service connection for a low back disorder for further development, no additional notice or assistance to the Veteran prior to addressing his claim is required.  

NEW AND MATERIAL

Relevant Laws and Regulations.  Once entitlement to service connection for a given disorder has been denied and has not been timely appealed, that determination is final.  In order to later establish service connection for the disorder in question, it is required that new and material evidence be presented warranting reopening the claim and reviewing the former disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2010).  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2010).

Factual Background and Analysis.  The Veteran participated in a pilot program for developing claims for service connection prior to his retirement from active duty.  His claims were submitted in October 1998 and an examination of the Veteran was conducted in October 1998.  Based on the Veteran's service treatment records and the results of the October 1998 examination the RO denied service connection for a low back disorder in a November 1998 rating decision.  After the Veteran submitted his DD 214 showing he was separated from the service, the RO, in February 1999, sent him a letter informing him his claim for service connection for a low back disorder had been denied.  The Veteran did not file a notice of disagreement with the decision denying his claim for service connection for a low back disorder.  The November 1998 rating decision is final.  38 C.F.R. §§ 3.104, 20.1103 (1997).  

The Veteran requested his claim for service connection for a low back disorder be reopened in March 2008.  New and material evidence must be submitted to reopen the claims.  To determine if new and material evidence has been submitted the Board compared the evidence in the claims folder in November 1998 with the additional evidence submitted since that date.  

In November 1998 the only evidence or record consisted of the Veteran's service treatment records and the October 1998 pre-separation examination.  The service treatment records include complaints of low back pain in May 1971 and periodically from February 1992 to August 1996.  Low back strain was diagnosed.  No pathology of the low back was found during the October 1998 examination and a low back disorder was not diagnosed.  

Based on those records, the RO denied the claim for service connection for a low back disorder on the basis there was no current diagnosis.  Since November 1998 the Veteran has submitted statements from his family and friends indicating they observed him having symptoms of back pain in service and after his separation from the service.  February 2008 VA records include a magnetic resonance imaging (MRI) which demonstrated the Veteran had a herniated disk of the lumbar spine, for which surgery was performed in March 2008.  

The evidence submitted since November 1998 is new.  It was not previously submitted.  It is relevant to the issue and provides evidence of a current diagnosis of a low back disorder which was the basis for the prior final decision.  The VA records submitted since November 1998 demonstrate the Veteran had a herniated disk which required surgery at VA in March 2008.  New and material evidence to reopen the claim for service connection for a low back disorder has been submitted.  38 C.F.R. § 3.156 (2010).  


ORDER

As new and material evidence has been submitted, the claim for service connection for a low back disorder is reopened, and to this extent only the appeal is granted.  


REMAND

The evidence currently of record includes both evidence of a current diagnosis of a low back disorder, and evidence of symptoms of low back pain in service.  To support a claim for service connection there must also be competent medical evidence linking the low back pain in service to the currently diagnosed low back disorders or lay evidence of a nexus.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); See also Jandreau v. Nicholson, .492 F.3d 1372 (Fed. Cir. 2007)  

In May 2009 the Veteran was examined by VA to obtain a medical opinion addressing whether his currently diagnosed degenerative disc disease began in service.  The VA examiner responded that he was unable to resolve the question without resort to mere speculation as there was no objective evidence of disk disease at the time of the October 1998 examination.  Previously, in June 2008, the Veteran had asked his VA physician if there was a linkage between his prior back difficulties and his recent acute herniated disc.  His VA physician responded that he was unable to give direct "clear connectivity" to this acute episode with his prior history but neither was he "able to prove no connectivity."  

As to these opinions, the Board notes the one provided in 2008, does not include a meaningful explanation for it.  The 2009 opinion does not appear to account for the lay statements of record suggesting a more longstanding presence of back discomfort than reflected in actual treatment records, nor the comment in August 2008 VA records to the effect that the Veteran's disc problems were "probably related to long standing degenerative disc disease."  In view of this, another opinion should be sought.  

In addition, the Board notes there is gap in the medical record between the Veteran's last documented episode of back pain in service in 1996 and his "acute" episode in February 2008.  When he filed his request to reopen his claim in March 2008, the Veteran stated all the medical evidence available was located at either the Daytona Beach VA Outpatient Clinic or the Gainesville VA Medical Center.  No request for the Veteran's complete records of treatment from either facility appears to have been made by the RO.  This should be accomplished.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's VA records of treatment for back complaints from the Gainesville VA Medical Center and the Daytona Beach VA Outpatient Clinic for the period from January 1999 to March 2008.  

2.  Arrange for the Veteran (apparently a VA employee at the Daytona VA Outpatient Clinic) to be examined by an individual with appropriate expertise, to determine if any current low back disorder began in service, (or as to any arthritis, during the initial post service year).  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner is asked to diagnose all current disorders of the low back, and for each disorder diagnosed is asked to offer an opinion as to whether it is likely, unlikely, or at least as likely as not (50 percent probability) the currently diagnosed low back disorder had its onset  during service, (or within the first post service year as to any arthritis).  The examiner is asked to provide a complete rationale for the opinion expressed, with reference to any entries in the record as appropriate, including statements from the Veteran, his wife, and fellow service members, describing periodic episodes of back pain, including it would seem since service discharge.  If the requested opinion cannot be provided without resort to speculation, the examiner should set forth an explanation for that conclusion as well.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a particular conclusion as it is to find against it.  

3.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


